Order entered April 25, 2019




                                           In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                    No. 05-18-00778-CR

                        BRADLEY ALLEN KELLER, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                    On Appeal from the Criminal District Court No. 5
                                 Dallas County, Texas
                         Trial Court Cause No. F16-53364-L

                                         ORDER
      Before the Court is appellant’s April 23, 2019 motion to correct the appellate timetable.

We ORDER that appellant’s brief is DUE May 16, 2019.



                                                    /s/   LANA MYERS
                                                          JUSTICE